Exhibit 10.15

 

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the 2nd day of
November, 2015 (the “Agreement Date”), by and between Great Lakes Dredge & Dock
Corporation (the “Corporation”), with and on behalf of its wholly-owned
subsidiary, Great Lakes Environmental & Infrastructure Solutions, LLC (the
“Company”), and Christopher P. Shea (“Executive”).

Article I
EMPLOYMENT SERVICES

1.1Term of Employment

.  Executive’s employment under this Agreement shall commence on November 2,
2015 (“Start Date”) and continue until the third annual anniversary of such
date, unless terminated earlier pursuant to Article III herein (the “Initial
Employment Term”).  The Employment Term shall be extended automatically for
successive one-year periods unless, at least 90 days prior to expiration of the
Employment Term, either party gives written notice to the other party that he/it
does not wish to renew the Agreement (such one year extension(s) and the Initial
Employment Term to be, collectively, the “Employment Term”).  The last day of
employment for which Executive is compensated as an active employee of the
Company shall be referred to as the “Termination Date.”

1.2Position and Duties

.  During the Employment Term, Executive shall hold the position of President of
the Environmental & Remediation Division and shall report to the Company’s Chief
Executive Officer.  Executive shall perform such duties and responsibilities as
are consistent with Executive’s position and as may be reasonably assigned to
Executive by the Chief Executive Officer from time to time.  Executive shall
devote Executive’s full business time, attention, skill, and energy to the
business and affairs of the Company, and shall use Executive’s reasonable best
efforts to perform such responsibilities in a diligent, loyal and businesslike
manner so as to advance the best interests of the Company.  Executive shall act
in conformity with Company’s written and oral policies and within the limits,
budgets and business plans set by the Company, and shall adhere to all rules and
regulations in effect from time to time relating to the conduct of executives of
the Company.  Executive’s office will be at the offices of the Company or its
subsidiaries in or near Denver, Colorado, and Executive will be expected to
conduct his activities from such office other than when traveling on behalf of
the Company.  The Corporation may require, in its sole discretion, that the
Executive transfer to the principal executive offices of the Corporation in or
near Oak Brook, Illinois, and the exercise of such requirement shall not be
deemed a material diminution under Section 3.3. Notwithstanding the foregoing,
Executive shall be permitted to devote a reasonable amount of time and effort to
civic and charitable organizations and managing personal investments; but only
to the extent that such activities, individually or as a whole, do not
materially interfere with the execution of Executive’s duties hereunder, or
otherwise violate any provision of this Agreement.  Executive shall not become
involved in the management of any corporation, partnership or other entity,
other than serving on the board of directors of one publicly traded company,
without the consent of the Company’s Chief Executive Officer.

1.3Service on Board

.  The Company may require Executive to serve without additional compensation as
a member of the Board or as an officer or director of any of the

 

--------------------------------------------------------------------------------

 

Company’s subsidiaries.  Any compensation or other remuneration received from
such service may be offset against the amounts due hereunder.

Article II
COMPENSATION

2.1Base Salary

.  The Company shall pay Executive an annual base salary of Three Hundred Fifty
Thousand Dollars ($350,000) (“Base Salary”), payable in accordance with the
general payroll practices of the Company.  The Board will review Executive’s
performance and Base Salary annually and may, in its sole discretion, increase
Executive’s Base Salary, or decrease it by up to 10 percent if there is a salary
reduction affecting substantially all senior executive officers of the Company.

(a)On or prior to the below-listed dates, Executive shall receive one-time
non-incentive based “ramp-up” salary bonuses in the amounts set forth below:

(i)March 15, 2016 – Seventy Thousand Dollars ($70,000)

(ii)March 15, 2017 – Fifty Thousand Dollars ($50,000)

(iii)March 15, 2018 – Twenty-Five Thousand Dollars ($25,000)

2.2Incentive Compensation

.  

(a)Executive will be eligible to participate in any annual performance bonus
plans and long-term incentive plans established and maintained by the Company
for its senior executive officers, including, but not limited to, the Annual
Bonus Plan or such similar or successor plans as the Company may establish.  The
target annual incentive compensation Executive may earn each year is equal to
forty percent (40%) of Executive’s Base Salary, unless such amount is adjusted
by the Compensation Committee of the Board in its sole discretion.  Such bonus
will be paid in accordance with the terms of the Annual Bonus Plan or similar or
successor plan.

(b)Notwithstanding the foregoing, for the 2016 fiscal year, Executive will be
provided with a minimum guaranteed bonus of $200,000. For each of the 2016 and
2017 fiscal years, Executive’s incentive compensation shall be determined as
follows:

(i)In the event the EBITDA of the E&R Division (as defined below) for each of
the 2016 or 2017 calendar year equals $12,000,000 for such calendar year, the
Company shall pay Executive cash incentive compensation of $300,000;

(ii)In the event the EBITDA of the E&R Division (as defined below) for each of
the 2016 or 2017 calendar year equals $15,000,000 for such calendar year, the
Company shall pay Executive cash incentive compensation of $600,000; and

 

2

--------------------------------------------------------------------------------

 

(iii)In the event the EBITDA of the E&R Division (as defined below) for each of
the 2016 or 2017 calendar year exceeds $15,000,000 for such calendar year, the
Company shall pay Executive cash incentive compensation of an additional 1.5% of
EBITDA above $15,000,000.

Amounts list in sub-sections (i) through (iii) above are not cumulative. If
EBITDA is greater than $12,000,000 but less than $15,000,000, the cash incentive
compensation paid to Executive shall be interpolated between $300,000 and
$600,000.

(c)For purpose of this Section, the following terms shall have the meaning set
forth below:

(i) “EBITDA of the E&R Division” shall mean the combined EBITDA from both Terra
Contracting Services, LLC and Magnus Pacific, LLC (“Magnus”).

(ii)“EBITDA” shall be calculated in accordance with Schedule B to the Share
Purchase Agreement dated November 4, 2014 by and among Great Lakes Environmental
& Infrastructure Solutions, LLC, the Corporation, Magnus and certain other
individuals (the “Purchase Agreement”). The “Earnout Periods” described in
Schedule B shall correspond to the periods set forth in Section 2.2(b)(i-iii).
Schedule B has been provided to Executive for convenience and shall not be used
for any other purpose other than pursuant to this Section 2.2(b). Capitalized
terms in Schedule B shall have the meaning set forth in the Purchase Agreement.

All determinations pursuant to this Section shall be made by the Corporation’s
compensation committee in its sole discretion.  

2.3Equity Compensation

.  Executive will be eligible to participate in any equity-based compensation
plans established or maintained by the Company for its senior executive
officers, including but not limited to the Company’s 2007 Long-Term Incentive
Plan and any successor thereto.  The target annual equity compensation Executive
may earn each year is equal to forty percent (40%) of Executive’s Base Salary,
unless such amount is adjusted by the Compensation Committee of the Board in its
sole discretion.  

2.4Employee Benefit Plans

.  Executive will be eligible to participate on substantially the same basis as
the Company’s other senior executive officers in any employee benefit plans
offered by the Company, including, without limitation, the Company’s
Supplemental Savings Plan (or any successor thereto),  medical, dental,
short-term and long-term disability, life, pension, profit sharing and
nonqualified deferred compensation arrangements.  The Company reserves the right
to modify, suspend or discontinue any and all of the plans, practices, policies
and programs at any time without recourse by Executive, so long as the Company
takes such action generally with respect to other similarly situated senior
executive officers.

 

3

--------------------------------------------------------------------------------

 

2.5Vacation

.  Executive will be entitled to twenty days of paid vacation per calendar year,
subject to the Company’s vacation policy as in effect from time-to-time.  The
Company may, at its discretion, increase (but not decrease) Executive’s vacation
entitlement. Executive shall be entitled to six days of paid vacation for the
2015 fiscal year.

2.6Business Expenses

.  The Company will reimburse Executive for all reasonable and necessary
business expenses incurred in the performance of services with the Company,
according to the Company’s policies and upon Executive’s presentation of an
itemized written statement and such verification as the Company may require.

Article III
TERMINATION OF EMPLOYMENT

3.1Voluntary Resignation

. Executive may terminate his employment for any reason by giving the Company 30
days’ prior written notice of a voluntary resignation (“Resignation
Date”).  Upon receiving Executive’s notice of intent to resign, the Company may
require that Executive cease performing services for the Company at any time
before the Resignation Date, so long as the Company continues Executive’s Base
Salary under Section 2.1 and employee benefits under Section 2.4 through the
Resignation Date.  Except as otherwise provided under law or the terms of any
employee benefit plans in which Executive participates, Executive shall not be
entitled to receive any compensation or benefits from the Company after the
Resignation Date.  

3.2Termination by Company with Cause

.  The Company may terminate Executive’s employment for Cause (as defined below)
by giving written notice to Executive designating an immediate or future
Termination Date.  In the event of a termination for Cause, the Company shall
pay Executive his Base Salary under Section 2.1 and employee benefits under
Section 2.4 through the Termination Date.  Except as otherwise provided under
law or the terms of any employee benefit plans in which Executive participates,
Executive shall not be entitled to receive any compensation or benefits from the
Company after the Termination Date.

For purposes of this Agreement, “Cause,” as determined by the Company, means:
(a) Executive materially breaches Executive’s obligations under an established
policy of the Company; (b) Executive commits an act constituting a felony or
engages in unethical or immoral conduct that, in the reasonable judgment of the
Board, could injure the integrity, character or reputation of the Company;
(c) Executive fails, refuses or is unable to perform, or habitually neglects,
Executive’s duties and responsibilities hereunder, and continues such failure,
refusal, inability or neglect after having been given written notice by the
Company that specifies what duties Executive failed to perform and an
opportunity to cure of 30 days; (d) Executive commits an act of material
dishonesty, misconduct or fraud in connection with his job duties, or otherwise
violates a fiduciary duty to the Company; or (e) Executive fails to reasonably
cooperate with any audit or investigation involving the Company or its business
practices after having been given written notice by the Company that specifies
Executive’s failure to cooperate and an opportunity to cure of 15 days.

 

4

--------------------------------------------------------------------------------

 

3.3Termination by Company without Cause

. The Company may terminate Executive’s employment without Cause by giving
written notice to Executive designating an immediate or future Termination
Date.  Executive’s voluntary resignation of employment due to a material
diminution of Executive’s authority, duties or responsibilities shall be treated
as a termination by the Company without Cause; provided that, (a) such voluntary
resignation occurs within 150 days following the initial occurrence of such
diminution, (b) Executive provided written notice of such diminution to the CEO
or Board within 90 days of such diminution and (c) the Company failed to cure
such diminution within 30 days of receipt of such written notice from Executive.

In the event of a termination without Cause, Executive shall receive from the
Company his Base Salary under Section 2.1, pro rata portion (based on days
elapsed in the calendar year) of Executive’s annual bonus at the target level
under Section 2.2 and the Supplemental Savings Plan benefits, and employee
benefits under Section 2.4 through the Termination Date, and shall be eligible
to receive the benefits described in Sections 3.3(a) and (b), below
(collectively, “Severance Pay”), subject to the requirements set forth in
Section 3.6 and Section 3.7.  The period over which the amounts payable in
Section 3.3(a)(i) or (a)(ii), as applicable, are payable is referred to as the
“Severance Period.”

(a)If Executive is terminated without Cause, the Company will provide the
following compensation and benefits to Executive:

(i)A payment equal to 12 months of Executive’s Base Pay, less applicable
withholdings.  This amount will be paid in equal installments on each regularly
scheduled Company pay date during the 12-month period that begins on the first
day immediately after the Release Effective Date, as described in Section 3.6.

(ii)A payment equal to 1.0 times the average of the Executive’s actual annual
bonus (on an annualized basis) and the Supplemental Savings Plan benefits over
the three years (or shorter period) immediately preceding the Executive’s
termination, less applicable withholdings.  Such amount will be paid when all
other Company executives receive such payments, if any, but in no event later
than March 15 of the year following the Termination Date.

(iii)Continued coverage for Executive (and his spouse and eligible dependents,
to the extent they have been provided with coverage on the date immediately
prior to the Termination Date and otherwise continue to be eligible for coverage
under the terms of the applicable governing documents) under the Company’s
medical and dental plans for up to 12 months following the Termination
Date.  During the Severance Period, the Company will reduce Executive’s cash
Severance Pay by his share of the cost of these benefits, which is fixed at the
amount Executive had been paying for such coverage on the date immediately prior
to the Termination Date.  After the Severance Period, Executive (and his spouse
and eligible dependents, as applicable) will be eligible for continuation
coverage under COBRA or other similar state statute.  

 

5

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, the Company may find an alternate way of
providing medical and dental plan coverage if, by law or other restrictions
outside the control of the Company, continued coverage under the Company’s
health plans is not permitted.

(b)If Executive is terminated without Cause at any time during the Employment
Term, Executive will receive 12 months of age and vesting credit for any
unvested equity awards, measured from the Termination Date.

Except as otherwise provided under law or the terms of any employee benefit
plans in which Executive participates, Executive shall not be entitled to
receive any additional compensation or benefits from the Company after the
Termination Date.  

3.4Change in Control

.  If, contemporaneous with or within 18 months after a Change in Control (as
defined below), the Company or its successor terminates Executive’s employment
other than for Cause, Executive will be eligible to receive, in lieu of those
payments provided under Section 3.3(a)(i):  (a) a payment equal to 2.0 times his
then current Base Salary plus the average of Executive’s annual bonus over the
three (3) year period (or average of shorter period, as applicable; if
employment is terminated during the first full fiscal year, a $300,000 bonus
shall be used for purposes of calculating Executive’s average bonus) immediately
preceding Executive’s termination and (b) the pro rata portion (based on days
elapsed in the calendar year) of Executive’s annual bonus at the target level
under Section 2.2 (if employment is terminated during the first full fiscal
year, a $300,000 bonus shall be used as Executive’s annual bonus at the target
level) and the Supplemental Savings Plan benefits earned through the Termination
Date as described in Section 3.3(a)(ii) (together, the “Change in Control
Payment”), subject to the requirements set forth in Section 3.6.  Subject to
Section 3.7, the Change in Control Payment will be made in a lump sum cash
payment on the Company’s first regularly scheduled payroll date immediately
following the Release Effective Date or, where Release Effective Date could
occur in either of two taxable years, on the first regularly scheduled payroll
date after the Release Effective Date which occurs in the later calendar
year.  In addition, Executive (and his spouse and eligible dependents) will be
eligible for the continued health plan coverage described in Section 3.3(a)(iii)
for 24 months (followed by eligibility for COBRA) and will receive full vesting
credit for all outstanding equity awards consistent with and subject to the
limitations of Section 3.8.

For purposes of this Agreement, a “Change in Control” of the Company will be
deemed to occur as of the first day that any one or more of the following
conditions is satisfied:

(a)The “beneficial ownership” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of securities
representing 30% or more of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Company Voting Securities”) is accumulated, held or acquired by
a Person (as defined in Section 3(a)(9) of the Exchange Act, as modified, and
used in Sections 13(d) and 14(d) thereof) (other than the Company; any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company; holders of capital stock of the Company as of the date

 

6

--------------------------------------------------------------------------------

 

hereof or an affiliate thereof; or any corporation owned, directly or
indirectly, by the Company’s stockholders in substantially the same proportions
as their ownership of stock of the Company); provided, however that any
acquisition from the Company or any acquisition pursuant to a transaction that
complies with clauses (i), (ii) and (iii) of subparagraph (c) of this paragraph
will not be a Change in Control under this subparagraph (a), and provided
further, that immediately prior to such accumulation, holding or acquisition,
such Person was not a direct or indirect beneficial owner of 25% or more of the
Company Voting Securities; or

(b)Within any twelve (12) month period that includes or is after the Start Date,
individuals who constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board will
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; or

(c)Consummation by the Company of a reorganization, merger or consolidation, or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets or stock of another entity (a “Business
Combination”), in each case, unless immediately following such Business
Combination: (i) more than 60% of the combined voting power of then outstanding
voting securities entitled to vote generally in the election of directors of
(x) the corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, a corporation that as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries (the “Parent Corporation”),
is represented, directly or indirectly by Company Voting Securities outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportions as their ownership, immediately
prior to such Business Combination, of the Company Voting Securities, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of the combined voting power of the then
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
except to the extent that such ownership of the Company existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination; or

 

7

--------------------------------------------------------------------------------

 

(d)Approval by the Company’s stockholders of a complete liquidation or
dissolution of the Company.

However, in no event will a Change in Control be deemed to have occurred with
respect to Executive if Executive is part of a purchasing group that consummates
the Change in Control transaction.  Executive will be deemed “part of a
purchasing group” for purposes of the preceding sentence if Executive is an
equity participant in the purchasing company or group (except: (a) passive
ownership of less than two percent of the stock of the purchasing company or
(b) ownership of equity participation in the purchasing company or group that is
otherwise not significant, as determined prior to the Change in Control by a
majority of the nonemployee continuing members of the Board; provided that, for
purposes of the foregoing, participation as a management investor in such
purchasing company will not be deemed to be within the exceptions provided for
in (a) and (b)).

Notwithstanding anything to contrary, a Change in Control will have occurred
only if such change in ownership constitutes a change in control event under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations and other guidance in effect thereunder (“Section 409A”).

3.5Additional Vesting

.  In addition to any amounts otherwise payable to Executive upon a separation
from service, if Executive incurs any of the events below, he will be granted
additional vesting, as described below:

(a)Death or Disability.  If Executive dies or becomes permanently disabled (as
determined under the Company’s long-term disability plan in which Executive
participates), Executive will receive additional vesting credit under each of
the Company’s employee benefit plans and outstanding equity awards that have
vesting requirements.  Such additional vesting credit shall begin with the date
of death or disability period, as applicable, and will equal full vesting
credit.

(b)Retirement.  Upon Executive’s Retirement from the Company, Executive will
receive vesting of any of his outstanding equity awards according to the terms
and conditions of each individual equity award.  If the term “Retirement” is not
defined within a particular equity award, or if the award agreement defers to
the definition of “Retirement” contained within an employment agreement, then
for purposes of that award, “Retirement” shall mean Executive’s termination of
employment, other than for Cause (as defined in Section 3.2, above), upon or
after having attained age 65 years. Executive must strictly comply with the
following requirements to obtain the benefits of this sub-section:

(i)Executive signs a Restrictive Covenant Agreement, in a form satisfactory to
the Company, in anticipation of his Retirement, if the Company requests that he
do so, within the timeframe given to Executive to sign by the Company; and

(ii)Executive gives the Chief Executive Officer, or Executive’s direct
supervisor at the time, at least three months’ prior notice of his Retirement.

 

8

--------------------------------------------------------------------------------

 

(c)Termination by the Company without Cause.  As set forth in Section 3.3.

(d)Change in Control.  As set forth in Section 3.4.

(e)Non-Renewal.  In the event the Company elects not to renew the Agreement and
terminates Executive within one year of the end of the Employment Term,
Executive will receive full vesting of all of his outstanding equity awards.

If the Company determines that Executive cannot receive such additional vesting
credit under the terms of any such employee benefit plan because, for example,
Executive is not actually providing any services to the Company, the Company
shall provide the value of such additional vesting under an alternate
arrangement, such as through the purchase of an individual insurance policy that
provides similar benefits or, if applicable, through a nonqualified pension or
profit sharing plan.

3.6Execution of Separation Agreement

.  As a condition to receiving the Severance Pay or the Change in Control
Payment set forth in Section 3.3 or Section 3.4, respectively, Executive must
execute and return to the Company, within sixty (60) days of Executive’s last
day of employment with the Company, and not revoke any part of, a separation
agreement containing a general release and waiver of claims against the Company
and its respective officers, directors, stockholders, employees, and affiliates
with respect to Executive’s employment, and other customary terms, in a form and
substance reasonably acceptable to the Company.  Such release will become
effective on the date the revocation period specified in the separation
agreement expires without Executive revoking the separation agreement (the
“Release Effective Date”).  Any obligation of the Company to provide the
Severance Pay shall cease: (a) upon Executive’s material breach of his
contractual obligations to the Company, including those set forth in Article IV
or Article V herein, or in the separation agreement; or (b) if, after
Executive’s termination, the Company discovers facts and circumstances that
would have justified a termination for Cause.

3.7Section 409A

.  While the parties acknowledge that any payments and benefits provided under
Article III of this Agreement are intended to be exempt from Section 409A, to
the extent (a) further guidance or interpretation is issued by the IRS after the
date of this Agreement which would indicate that the payments do not qualify for
such exemption or the amount of payments due under Article III increases in a
manner to cause certain payments to exceed the limitation available for exempt
separation payment and (b) Executive is a “specified employee” within the
meaning of Code Section 409A(a)(2)(B)(i) upon the date of Executive's
termination of employment, such payments or benefits which are not exempt and
would otherwise be payable to Executive prior to the date that is six (6) months
following the date of such termination of employment shall be delayed and
instead shall be paid to Executive on the first regular payroll date that occurs
after the six (6) month anniversary of such date of termination.  For purposes
of Section 409A, each installment of Severance Pay under Article III shall be
treated as a right to a separate payment.

3.8Excess Parachute Payments

.  Notwithstanding any provision of this Agreement to the contrary, if any
amount or benefit to be paid or provided under this Agreement would be

 

9

--------------------------------------------------------------------------------

 

an “Excess Parachute Payment” within the meaning of Code Section 280G but for
the application of this sentence, then the payments and benefits to be paid or
provided under this Agreement will be reduced to the minimum extent necessary
(but in no event to less than zero) so that no portion of any such payment or
benefit, as so reduced, constitutes an Excess Parachute Payment; provided,
however, that the foregoing reduction will be made only if and to the extent
that such reduction would result in an increase in the aggregate payment and
benefits to be provided to Executive, determined on an after-tax basis (taking
into account the excise tax imposed pursuant to Code Section 4999, any tax
imposed by any comparable provision of state law, and any applicable federal,
state and local income and employment taxes).

The fact that Executive’s right to payments or benefits may be reduced by reason
of the limitations contained in this Section 3.8 will not of itself limit or
otherwise affect any other rights of Executive other than pursuant to this
Agreement.  In the event that any payment or benefit intended to be provided
under this Agreement is required to be reduced pursuant to this Section 3.8, the
reduction shall be made in the following order:  (a) first reducing, if any,
those payments or benefits which have a higher Parachute Value than actual
present value, (b) then, to the extent necessary, reducing cash payments or
benefits; and (c) then, to the extent necessary, reducing those payments or
benefits having the next highest ratio of Parachute Value to actual present
value of such payments or benefits as of the date of the change of control (as
defined under Code Section 280G). For purposes of this Section 3.8, present
value shall be determined in accordance with Section 280G(d)(4) of the
Code.  For purposes of this Section 3.8, the “Parachute Value” of a payment or
benefit means the present value as of the date of the change of control of the
portion of such payment that constitutes a “parachute payment” under
Section 280G(b)(2) of the Code, as valued in accordance with Section 280G of the
Code any interpretive guidance thereunder.

3.9Removal from any Boards and Positions

.  If Executive’s employment is terminated for any reason under this Agreement,
Executive will, immediately upon Executive’s Termination Date, be deemed to have
resigned from (a) if a member, the Board as well as the board of directors of
any GLDD Entity (as defined below) or any other board to which he has been
appointed or nominated by or on behalf of the Company, (b) any position with the
Company or any GLDD Entity, including, but not limited to, as an officer of the
Company or any GLDD Entity, and (c) any fiduciary positions with respect to the
Company’s benefit plans.  In addition, and as a condition to receiving the
Severance Pay described in Section 3.3 or the Change in Control Payment
described in Section 3.4, Executive shall take any and all necessary steps to
effectuate his resignation from such positions.

Article IV
CONFIDENTIALITY AND RESTRICTIVE COVENANTS

4.1Confidential Information

. Executive acknowledges and agrees that the Confidential Information (as
defined below) of the Company and its subsidiaries and any other entity related
to the Company (each, a “GLDD Entity”) that he obtained during the course of his
employment by the Company is the property of the Company or such other GLDD
Entity.  Executive will never directly or indirectly, disclose, publish or use
any Confidential Information of which Executive has become aware, whether or not
such information was developed by him.  

 

10

--------------------------------------------------------------------------------

 

All duties and obligations set forth in this Agreement regarding Confidential
Information shall be in addition to those which exist under the Illinois Trade
Secrets Act and at common law.

As used in this Agreement, “Confidential Information” means information that is
not generally known to the public and that was or is used, developed or obtained
by the Company or any other GLDD Entity, in connection with its businesses,
including but not limited to:

(a)products or services, unannounced products or services, or product or service
development information (or other proprietary product or service information);

(b)fees, costs, bids and pricing structures and quotations or proposals given to
agents, customers, sureties, suppliers, or prospective customers, agents,
sureties, or suppliers, or received from any such person or entity;

(c)accounting or financial records;

(d)strategic business plans;

(e)information system applications or strategies;

(f)customer and vendor lists and employee lists and directories;

(g)marketing plans, bidding strategies and processes, and negotiation
strategies, whether past, current, or future;

(h)accounting and business methods;

(i)legal advice and/or attorney work product;

(j)trade secrets and other proprietary information;

(k)information, analysis or strategies regarding acquisitions, mergers, other
business combinations, divestitures, recapitalizations, or new ventures; and

(l)nonpublic information that was acquired by Executive concerning the
requirements and specifications of the Company’s or any other GLDD Entity’s
agents, vendors, contractors, customers, or potential customers.

Notwithstanding anything to the contrary, Confidential Information does not
include any information that: (i) is publicly disclosed by law or pursuant to,
and to the extent required by, an order of a court of competent jurisdiction or
governmental agency; (ii) becomes publicly available through no fault of
Executive; or (iii) has been published in a form generally available to the
public before Executive proposes to disclose, publish, or use such information.

4.2Non-Competition

.  During the Employment Term and for the 12-month period following the
Termination Date (the “Restricted Period”), Executive will not, on behalf of
himself or any other entity, have an ownership interest in or become employed or
engaged by, or

 

11

--------------------------------------------------------------------------------

 

otherwise participate in or render services to, any business or enterprise
(including, without limitation, any division, group or franchise of a larger
organization) within the Geographical Area (as defined below) that engages in
any dredging, environmental or remediation or any other business engaged in by
the Company; provided, however, that this restriction shall not prohibit
Executive from (a) passive beneficial ownership of less than three percent of
any class of securities of a publicly-held corporation whose stock is traded on
a U.S. national securities exchange or traded in the over-the-counter market or
(b) Executive’s employment or engagement with an entity in any position where
Executive would not be providing any services of the type provided by Executive
to the Company in the 12 months immediately preceding the termination of the
Employment Term.  For the purpose of this provision, “Geographical Area” means
North America, Central America, South America, the Caribbean, the Middle East,
Africa, India, Australia, and Asia.  Notwithstanding anything in this Article IV
to the contrary, Executive may, at any time during the Restricted Period,
provide written notice to the Company that (i) describes a particular business
or employment opportunity that he is interested in pursuing or in which he may
wish to engage, and (ii) request that the Company agree that the opportunity so
described would not violate this Section 4.2.  Within a reasonable time, the
Company will send Executive a written response, indicating whether or not the
Company consents to Executive engaging in the opportunity described in his
notice. In the event the Employment Term is not renewed in accordance with
Section 1.1, the Executive shall not be bound by this Section 4.2 unless the
Company pays Executive severance compensation or salary continuation.

4.3Non-Solicitation

.  During the Restricted Period, Executive shall not (other than in furtherance
of Executive’s legitimate job duties on behalf of Company), directly or
indirectly, on Executive’s own behalf or for any other person or
entity:  (a) solicit for employment, hire or engage, or attempt to solicit for
employment, hire or engage, any person who is or was employed by the Company
within the six (6) month period prior to the solicitation, hire or engagement or
(b) otherwise interfere with the relationship between any such person and the
Company.

4.4Non-Interference with Business Relationships

.  During the Restricted Period, Executive shall not (other than in furtherance
of Executive’s legitimate job duties on behalf of the Company), directly or
indirectly, on Executive’s own behalf or for any other person or
entity:  (a) solicit, for a purpose related to a competitive activity (i.e., an
activity prohibited by Section 4.2), any customer, vendor or agent of the
Company that was doing business with the Company during the six month period
prior to the solicitation or (b) induce, or attempt to induce, any customer,
vendor or agent of the Company to reduce or cease doing business with the
Company, or otherwise interfere with the relationship between such entity and
the Company.

4.5Equitable Modification

.  If any court of competent jurisdiction shall deem any provision in this
Article IV too restrictive, the other provisions shall stand, and the court
shall modify the unduly restrictive provision to the point of greatest
restriction permissible by law.

4.6Remedies

.  Executive acknowledges that the agreements and covenants contained in this
Article IV are essential to protect the Company and its business and are a
condition precedent to entering into this Agreement.  Should Executive breach
any covenants in this Article IV, then among other remedies, the duration of the
covenant shall be extended by the period of any such breach.  Executive agrees
that irreparable harm would result from Executive’s

 

12

--------------------------------------------------------------------------------

 

breach or threat to breach any provision of this Article IV, and that monetary
damages alone would not provide adequate relief to the Company for the harm
incurred.  Executive agrees that in addition to money damages, the Company shall
be entitled to seek and obtain temporary, preliminary, and permanent injunctive
relief restraining Executive from committing or continuing any breach without
being required to post a bond.  Without limiting the foregoing, upon a breach by
Executive of any provision of this Article IV, any outstanding Severance Pay
shall cease and be forfeited, and Executive shall immediately reimburse the
Company for any Severance Pay previously paid.

Article V
POST-TERMINATION OBLIGATIONS

5.1Return of Company Materials

.  No later than three (3) business days following the termination of
Executive’s employment for any reason, Executive shall return to the Company all
Company property that is then in Executive’s possession, custody or control,
including, without limitation, all keys, access cards, credit cards, computer
hardware and software, documents, records, policies, marketing information,
design information, specifications and plans, data base information and lists,
and any other property or information that Executive has or had relating to the
Company (whether those materials are in paper or computer-stored form), and
including but not limited to any documents containing, summarizing, or
describing any Confidential Information, and all passwords and/or access codes
necessary to access such property or information.

5.2Executive Assistance

.  During Executive’s employment with the Company and for a period of 12 months
after the termination, for whatever reason, of such employment, Executive shall,
upon reasonable notice, furnish the Company with such information as may be in
Executive’s possession or control, and cooperate with the Company in any
reasonable manner that the Company may request, including without limitation
conferring with the Company with regard to any litigation, claim or other
dispute in which the Company is or may become a party. The Company shall
reimburse Executive for all reasonable out-of-pocket expenses incurred by
Executive in fulfilling Executive’s obligations under this Section 5.2, provided
that Executive furnishes the Company with adequate documentary evidence,
consistent with Company policy, of such expenses no later than 30 days following
the date on which the expense was incurred.  Within 30 days of receiving such
evidence, the Company will make any such reimbursement.  

Article VI
MISCELLANEOUS

6.1Notices

.  Any and all notices, consents or other communications required or permitted
to be sent or given hereunder shall be in writing and shall be deemed properly
served if (a) delivered personally, in which case the date of such notice shall
be the date of delivery; (b) delivered to a nationally recognized overnight
courier service, in which case the date of delivery shall be the next business
day; or (c) sent by facsimile transmission (with a copy sent by first-class
mail), in which case the date of delivery shall be the date of transmission, or
if after 5:00 P.M., the next business day. If not personally delivered, notice
shall be sent using the addresses set forth below:

 

13

--------------------------------------------------------------------------------

 

If to Executive:

Christopher P. Shea

XXXXXXXXXXXXXXX

XXXXXXXXXXXXXXX

Email: XXXXXXXXXXXXXXX

Telephone: XXXXXXXXXXXXXXX

 

If to the Company:

Great Lakes Dredge & Dock Corporation

2122 York Road

Oak Brook, IL 60523

Attn: Chief Executive Officer

Fax: (630) 574-3007

Email: JWBerger@gldd.com

Telephone: (630) 574-3485

with a copy to:

Great Lakes Dredge & Dock Corporation

2122 York Road

Oak Brook, IL 60523

Attn: Chief Legal Officer

Fax: (630) 574-3007

Email: kmlavoy@gldd.com

Telephone: (630) 574-3468

6.2Company Stock Retention

.  Executive shall be subject to the Company’s stock retention guidelines and
policies in effect from time-to-time.  

6.3Withholding

.  The Company may withhold from any payment that it is required to make under
this Agreement amounts sufficient to satisfy applicable withholding requirements
under any federal, state or local law, or any other amounts due and owing to the
Company from Executive.

6.4Successors and Assigns

.  This Agreement shall not be assignable by Executive without the Company’s
written consent.  The Company may unilaterally assign this Agreement to any
successor employer or corporation or entity that purchases substantially all of
the assets of or succeeds to the business of the Company.  Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, personal representatives, successors,
and assigns.

6.5No Waiver

.  No failure or delay by the Company or Executive in enforcing or exercising
any right or remedy hereunder will operate as a waiver thereof.  No modification
or waiver of this Agreement or consent to any departure by Executive from any of
the terms or conditions thereof, will be effective unless in writing and signed
by the Company’s Chief

 

14

--------------------------------------------------------------------------------

 

Executive Officer.  Any such waiver or consent will be effective only in the
specific instance and for the purpose for which given.

6.6Severability; Survivability

.  If any term or provision of this Agreement shall be held to be invalid or
unenforceable, the remaining terms and provisions hereof shall not be affected
thereby and shall be enforced to the fullest extent permitted under
law.  Executive’s obligations in Articles IV and V shall survive and continue in
full force notwithstanding the termination of this Agreement or Executive’s
employment for any reason.

6.7Execution in Counterparts

.  This Agreement may be executed in one or more counterparts, each of which
shall be considered an original instrument, but all of which together shall be
considered one and the same agreement.

6.8Governing Law; Waiver of Jury

.  This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Illinois, without regard to its conflict of law
principles.  For the purposes of any suit, action or other proceeding arising
out of this Agreement or with respect to Executive’s employment hereunder, the
parties:  (a) agree to submit disputes to the exclusive jurisdiction of the
federal or state courts located in Cook County, Illinois; and (b) waive any
objection to personal jurisdiction or venue in such jurisdiction, and agree not
to plead or claim forum non conveniens; and (c) waive their respective rights to
a jury trial of any claims and any causes of action, and agree to have any
matter heard and decided solely by the court.

6.9Construction

.  The language used in this Agreement will be deemed to be the language chosen
by Executive and the Company to express their mutual intent, and no rule of
strict construction will be applied against Executive or the Company.  The
headings in this Agreement are for convenience of reference only and will not
limit or otherwise affect the meaning of the provision.

6.10Entire Agreement; Amendments

.  This Agreement contains the entire understanding of the parties hereto with
regard to the subject matter contained herein, and supersedes all prior
agreements, understandings, offer letters, or letters of intent with regard to
the subject matter contained herein between the parties hereto.  This Agreement
shall not be amended, modified or supplemented except by a written instrument
signed by each of the parties hereto.

[SIGNATURES FOLLOW ON NEXT PAGE]

 




 

15

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Employment
Agreement as of the date first set forth above.

 

CHRISTOPHER P. SHEA


/s/ Christopher P. Shea

GREAT LAKES DREDGE & DOCK CORPORATION

By: /s/ Jonathan W. Berger
Chief Executive Officer


 

 

16